Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-12 have been cancelled; Claims 14-21 are added as new claims; Claims 1-9 and 13-21 remain for examination, wherein claims 1 and 9 are independent claims. 
Previous Objections/Rejections
Previous rejection of claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al (CN 102851577 A, with on-line translation, thereafter CN’577) has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 6/6/2022.
However, in view of the Applicant’s “Remarks/arguments with amendment” and reconsideration, a new ground rejection is listed as following.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al (CN 102851577 A, with on-line translation, thereafter CN’577).
CN’577 is applied to the instant claims 1, 4-6, and 9 for the same reason as stated in the previous office action dated 3/7/2022.
Regarding claims 17-19, the claimed ratios of magnetic loss under different conditions (cl.17-18) and the ratio of polarization under different conditions (cl.19) are considered as a material properties fully depends on the alloy composition and manufacturing process. Since PG’577 teaches the same alloy composition manufactured by the same process steps for the same non-oriented electrical steel sheet application as claimed in the instant claims, the claimed ratios under different treating conditions would be inherently exist in the Fe-Si sheet of CN’755. MPEP 2112 III&IV. Actually, CN’755 provides P1.5/50 value of 2.55 (w/kg) for Example 5 and comparison example #1 of 3.2 (w/kg) in table 3 of CN’557, which reads on the claimed ratio of the magnetic loss as claimed in the instant claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7-8, 13-16, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’755 in view of  Leunis et al (US-PG-pub 2017/0314087 A1, thereafter PG’087).
CN’755 in view of PG’087 is applied to the instant claims 2-3, 7-8, and 13 for the same reason as stated in the previous office action dated 3/7/2022.
Regarding the newly added claim 14, CN’577 not only teaches the referring heat treatment (step 6 in claim 2 of CN’577) but also teaches annealing after cold rolling (step 9 in claim 2 of CN’577). CN’577 does not specify referring heat treatment step after heat treatment step (C). However, annealing after cold rolling is a well-known technique as demonstrated by PG’087. PG’087 teaches annealing after cold rolling between 850-1150oC for recrystallization (par.[0067] of PG’087). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to anneal after cold rolling as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range and PG’087 teaches annealing after cold rolling for recrystallization (par.[0067] of PG’087).
Regarding claim 15, CN’755 does not specify the thickness of the steel sheet as recited in the instant claim. PG’087 teaches a non-grain-oriented Fe--Si steel sheet and manufacturing process (Abstract, Examples, and claims of PG’087). All of the alloy composition disclosed by PG’087 (Abstract, examples, and claims of PG’087 overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’087 provides example with cold rolled steel sheet with thickness of 0.35 mm (Example 3-#Heat 6 of PG’087), which is within the claimed thickness range of the rolled -steel sheet as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claim 16, CN’755 does not specify the grain size of the steel sheet as recited in the instant claims. PG’087 teaches containing ferrite with grain size between 30 m and 200 m (cl.31 and par.[0069] of PG’087), which overlaps the claimed grain size range of 50-130 m (cl.3) in the instant claim. MPEP 2144 05 I. Overlapping in grainsize creates a prima facie case of obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claims 20-21, CN’755 does not specify the YS (cl.20) and/or TS (cl.21). PG’087 teaches the yield strength will be between 300 MPa and 480 MPa, while ultimate tensile strength shall be between 350 MPa and 600 MPa. (cl.31 and par.[0069] of PG’087), which overlaps the claimed YS range of 400-580 MPa (cl.7) or TS range of 500-680 MPa (cl.8). MPEP 2144 05 I. Overlapping in grainsize creates a prima facie case of obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the steel sheet as demonstrated by PG’087 for the magnetic sheet of CN’755 since both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-10 and 13 of copending application No. 16/963,728 (US-PG-pub 2021/0079493 A1).  
Claims 1-10 and 13 of copending application No. 16/963,728 (US-PG-pub 2021/0079493 A1) is applied to the instant claims 1-9 and 13 for the same reason as stated in the previous office action dated 3/7/2022.
Regarding the newly added claims 14-21, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-10 and 13 of copending application No. 16/963,728 (U-PG-pub 2021/0079493 A1) teaches all of the similar alloy composition, manufacturing process, and magnetic properties. Thus, no patentable distinction was found in the instant claims compared with claims 1-10 and 13 of copending application No. 16/963,728 (U-PG-pub 2021/0079493 A1).
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented. 

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 16/609636 (US 11,041,222 B2).  
Claims 1-19 of copending application No. 16/609636 (US 11,041,222 B2) is applied to the instant claims 1-9 and 13 for the same reason as stated in the previous office action dated 3/7/2022.
Regarding the newly added claims 14-21, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-19 of copending application No. 16/609636 (US 11,041,222 B2) teaches all of the similar alloy composition, manufacturing process, and magnetic properties. Thus, no patentable distinction was found in the instant claims compared with claims 1-19 of copending application No. 16/609636 (US 11,041,222 B2).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 and 13-21 have been considered but they are moot in view of the new ground rejection above.
The Applicant’s arguments are summarized as following:
1, Regarding the ODP rejection, the claims of the instant claims are patentable distinct from USPA’728 and USPN’222. In particular, although Si range 2.3-3.4 wt% Si disclosed in USPN’222 overlaps the claimed 2,700-3.200 wt% Si, but there is none of embodiments are in the claimed Si range. And there is no data on magnetic properties in the final annealed condition compared to reference annealed condition.  USPN’222 shows a different process with only one annealing step after cold rolling.
2, Regarding the rejection under USC 102 and 103, CN’577 fails to describe or suggest each and every feature of claim 1 and claim 9 since it only discloses one heat treatment at step 9.
3, PG’087 relates mainly with the influence of Sn on magnetic properties while CN’577 does not include Sn in the alloy. One skilled in the art would not be motivation to combine the two disclosures.
In response
Regarding the Applicant’s argument 1, the invention of USPA’728 and USPN’222 ought to be taken as a whole, and should not in any way be limited to the examples (embodiments) provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. 
Regarding the argument 2, Firstly, CN’577 not only teaches the referring heat treatment (step 6 in claim 2 of CN’577) but also teaches annealing after cold rolling (step 9 in claim 2 of CN’577), which read on all of the essential manufacturing process steps as claimed in the instant claim 9 (these steps are no in specific order). Secondly, claims 1-8 and 13 are product claims, which should be manipulated by the claimed alloy composition and properties only.
Regarding the argument 3, it is noted that there is no any limitation in CN’577 to exclude Sn from the alloy. Both of PG’087 and CN’755 teach the same steel sheet for non-grain-oriented Fe--Si steel sheet as claimed in the invention throughout whole disclosing range and PG’087 provides improved YS, TS, and magnetic properties for the Fe-Si magnetic alloy (Examples and table 2 and 4 of PG’087).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734